Citation Nr: 0314167	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteochondritis 
dessicans of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1943 to October 1944.

Shortly after service, in November 1944, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California, granted the veteran's claim for service 
connection for osteochondritis dessicans of the left knee and 
assigned an initial rating of 10 percent effective from the 
day following his discharge from the military.  The RO 
subsequently issued another decision in September 1946 
increasing the rating for the left knee disability from 10 to 
20 percent.  But in November 1947, the RO proposed to sever 
service connection and later did in a January 1948 decision.  
The RO sent the veteran notice of the severance later that 
month, and he did not appeal.

Several years later, in November 1975, the RO in Montgomery, 
Alabama, the state where the veteran had moved to, denied his 
petition to reopen his claim for service connection for his 
left knee disability.  And after being notified of that 
decision in December 1975, he again did not appeal.

The veteran more recently filed another petition to reopen 
the claim in November 1998.  The RO denied his petition in 
March 1999, and he appealed the decision to the Board of 
Veterans' Appeals (Board).  

The Board remanded this matter in March 2002.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In a November 1975 rating decision the RO denied the 
veteran's petition to reopen his claim of service connection 
for a left knee disability.  The veteran was notified of this 
decision in December 1975.  

2.  The veteran did not appeal thus the November 1975 RO 
decision became final.

3.  The evidence added to the record since the November 1975 
RO decision, to include VA and private medical records, do 
not bear directly and substantially upon the specific matter 
under consideration, are either cumulative or redundant, and 
by themselves or with evidence previously assembled are not 
so significant they must be considered in order to decide 
fairly the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied the veteran's 
petition to reopen his claim of service connection for 
osteochondritis dessicans of the left knee is not new and 
material, so that the claim is not reopened, and the November 
1975 decision of the RO is final.  38 U.S.C.A. §§ 5108, 
7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.302(b), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2002).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2002).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Pursuant to the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159), the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  38 U.S.C. 
§ 5103A(a)(1) (West Supp. 2002).  However, nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on November 20, 1998, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in November 1975, included the 
veteran's service medical records, a February 1946 private 
medical statement, a February 1946 VA examination report, an 
October 1973 RO hearing transcript and lay statements 
received in November 1975.  

The evidence submitted since the November 1975 RO decision 
includes a VA outpatient treatment record dated December 1998 
and a private medical record dated January 1999.  The 
December 1998 VA outpatient treatment record showed that the 
veteran was seen for complaints of left knee pain.  He 
reported a knee operation during service in 1944 and 
requested an orthopedic consult.  On examination there was 
slight limitation of extension and flexion and side-to-side 
motion.  No diagnosis was provided.  The January 1999 private 
medical record diagnosis was left knee osteoarthritis.  

"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence is 
"relevant and probative of the issue at hand."  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  The Court has held 
that materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In 
short, the Board notes that the December 1998 VA outpatient 
treatment record and January 1999 private medical record do 
not provide a nexus between the veteran's osteochondritis 
dessicans of the left knee and service.  Therefore, the Board 
finds that the December 1998 VA outpatient treatment record 
and January 1999 private medical record are not material to 
the issue at hand as it does not address the issue at hand, 
that is establishing a nexus between the veteran's service 
and his osteochondritis dessicans of the left knee.  See Wray 
v. Brown, 7 Vet. App. 488, 492 (1995).  

The veteran has not added anything new to the record.  "New" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The December 1998 VA outpatient treatment 
record and January 1999 private medical record are cumulative 
of evidence already of record.  The evidence previously 
considered by the RO in the November 1975 decision 
established that the veteran has a left knee disorder.  The 
December 1998 VA outpatient treatment record and January 1999 
private medical record provides more of the same in that 
these records continue to show that the veteran has a left 
knee disorder.  This evidence describes the veteran's current 
condition and is not material to the issue of service 
connection.  The December 1998 VA outpatient treatment record 
and January 1999 private medical record by themselves or in 
conjunction with evidence previously assembled are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
of entitlement to service connection for osteochondritis 
dessicans of the left knee is not reopened and the November 
1975 decision of the RO remains final.


ORDER

The petition to reopen the claim of service connection for 
osteochondritis dessicans of the left knee is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

